Shareholder Conference Call Terphane Acquisition October 26, 2011 Exhibit 99.3 Nancy Taylor 2 Forward-Looking Statements These forward-looking statements are not historical facts, but statements that involve risks and uncertainties. Actual results could differ materially from those included in or implied by these forward- looking statements. Factors that may cause actual results to differ materially from those contemplated by these forward-looking statements include those discussed in the reports Tredegar files with or furnishes to the Securities and Exchange Commission (the “SEC”) from time-to-time, including the risks and important factors set forth in additional detail in “Risk Factors” in Tredegar’s 2010 Annual Report on Form 10-K filed with the SEC. Except as required by applicable law or regulations, Tredegar does not undertake, and specifically disclaims any obligation, to update or revise any forward-looking statement. This presentation contains non-GAAP financial measures.A reconciliation of those numbers to U.S. GAAP financial measures is available on the company’s website at www.tredegar.com under “Investors”. Our Focus is Manufacturing 3 4 Delivering on Our Acquisition Strategy - Our Stated Objectives •Business Development as a means for market and customer diversification •Our stated criteria for acquisition:Manufacturing presence with: –Defendable competitive advantage –Growth potential –Diversified customer base –Good management –Favorable market relative to macro trends –Global position or opportunity to globalize 5 Delivering on Our Acquisition Strategy: Terphane Meets All of Our Criteria •A leading manufacturer of specialized polyester films (PET) in Latin American market 6 Delivering on Our Acquisition Strategy: Terphane Provides Growth Opportunity •Brazil - High Growth and Sound Economy –Growing middle class, growing population of new consumers •Key Growth Area for Branded Products –Appetite for branded food and consumer goods –Market demand for packaging technology •U.S. - Niche, High-Value Products Distribution of Population > 20MM People Join Middle Class Since 2005 42% 42% 44% 46% 48% 50% 52% 53% 29% 30% 28% 24% 23% 21% 18% 18% 0% 12% 24% 36% 48% 60% Middle Income Lower Income Source: Fundacao Getulio Vargas 7 Delivering on Our Acquisition Strategy: Terphane Provides Strategic Fit •Highly complementary new customers and end markets •Complements our existing expertise in specialty films and broadens our product and technology portfolio •Adds PET expertise to our Polypropylene (PP) capabilities •Leverages R&D •Share best practices - technology, process, marketing Tredegar Film Products: New Latin American Footprint 8 •Broader Presence in the Americas: •Production facilities in Cabo de Santo Agostinho, Brazil and Bloomfield, NY •Headquarters in São Paulo Terphane Tredegar Films Kevin O’Leary 10 •Price: $188 million •Funded with available cash on hand and $125 million in debt from Tredegar’s existing $300 million revolving credit facility •Net sales of $160 million for the last twelve months, as of June 30, 2011 •Expected to be accretive within the next year •Expected capacity expansion in support of strong growth projections for the Brazilian market Financial Overview Terphane Acquisition Highlights Financial Overview Sources Uses Cash $68 Purchase Price $ 188 Revolving Credit Facility Transaction Costs 5 Total Sources $ 193 Total Uses $ 193 11 Sources & Uses $ in millions •Net Debt to Adjusted EBITDA at closing is less than 1.0 times •Tredegar retains the financial strength to pursue strategies that drive long-term shareholder value Assuming June 30, 2011 cash levels and LTM historical financials plus borrowing for the transaction. Financial Overview 12 1. Historical results 2.Includes Other Operating Segments and Corporate Overhead Combined Results for Films and Tredegar Year Ended December 31, 2010 Terphane1 Films Combined Films Combined Tredegar2 Net Sales Adjusted EBITDA Last Twelve Months Ended June 30, 2011 Terphane1 Films Combined Films Combined Tredegar2 Net Sales Adjusted EBITDA $ in millions 13 Purchase Price Summary Purchase Price $188MM EBITDA Multiple (2010 EBITDA1) 6.7x EBITDA Multiple (LTM EBITDA; as of June 30, 4.3x 1.Based on Terphane’s historical financials Financial Overview Financial Overview 14 Global PET Capacity Utilization Projections 15 Summary •Excited about the growth and diversification opportunity •Meets our acquisition criteria •Strong strategic fit with Films •Expands our footprint •Maintaining financial stability post-acquisition Q&A
